DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Antonio Papageorgiou on 5/26/2022.
The application has been amended as follows: 

Claims: 1-18.  (Canceled)

Allowable Subject Matter
Claims 19-25 allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 19, the prior art of record fails to disclose singly or in combination or render obvious A system comprising: 
a multi-point touch screen; 
an on-demand personalized media server having a processor; 
memory, and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the processor, the one or more programs including    instructions for executing a media viewing application that provides personalized on-demand viewing functionality; 
while the media viewing application is executing, displaying a Graphical User Interface (GUI) on the multi-point touch screen, the GUI having a first media viewing portion and a plurality of graphically depicted media controls including graphically depicted sliders, buttons, and/or dials; 
while the media viewing application is executing, transmitting a request to the on-demand personalized media server to generate an on-demand personalized news program, the request including a user identifier; 
while the media viewing application is executing, receiving a content stream from the on-demand personalized media server comprising metadata associated with content, said content stream based on implicit constraints associated with the user identifier and explicit constraints associated with the user identifier, the content stream comprising a plurality of associated news content items to form a personalized news program 
organized in a plurality of variable duration topical sections, including a first topical section and a second topical section, each of the topical sections comprising a plurality of news content items relating to the topical section; and 
while the media viewing application is executing, streaming a first news content item of the plurality of associated news content items through first media viewing portion of the GUI for display on the multi-point touch screen of the computing device, 
wherein in response to receiving the request to generate the on-demand personalized news program, cause the processor to: Application No. 14/854,104 Page 7 of 18 
identify profile information associated with the user identifier, the profile information comprising explicit constraints associated with the user identifier and implicit constraints associated with the user identifier applicable to the generation of the on-demand personalized news program, wherein the implicit constraints comprises a viewing behavior and a story history for the user identifier,
wherein one of the explicit constraints comprises a duration for the on-demand personalized news program, the story history further comprising user feedback based on an editorial categorization, a story mood and a story format of each of the varied length news story items;
the viewing behavior further comprises a correlation between a sequence of varied length news story items viewed by a user for each of the plurality of topical sections associated with the user identifier and a frequency of news story items skipped by the user for each of the plurality of topical sections, 
set characteristics of the on-demand personalized news program, including an order and duration for each of the plurality of the topical sections, and a number of news contents for each of the plurality of news content items based on the implicit constraints, and metadata associated with the news content items, 
wherein the first topical section is set in the content stream preceding the second topical section, a duration of the first topical section is greater than a duration of the second topical section, and a number of news content items in the first topical section is greater than a number of the news content items in the second topical section, all based on a determination that a user associated with the Application No. 14/854,104 Page 8 of 18 user identifier has a preference for the first topical section over the second topical section: 
select content for the on-demand personalized news program for each of the topical sections based on the explicit constraints, the implicit constraints, and metadata associated with the news content, 
and the characteristics of the on-demand personalized news program, the selected news content sufficient to fill the duration of each of the topical sections and the user defined duration of the on-demand personalized news program; 
generate the on-demand personalized news program based on the selected news content, according to the characteristics of the on-demand personalized news program; and 
transmit the on-demand personalized news program in response to the electronic request.  
Wong et al. (US 20140201780), and further in view of Brothers et al (US 9678637), and Basra et al. (US 20120243850) are the closest prior art relating to the applicant’s claimed invention.

Wong teaches a user input interface such as a touch screen, a media guidance application also provides access to non-linear programming, populating custom media source with user-generated content from the media source that matches the interests of the user indicated by the user’s profile, grid program listing with a video region that allows a user to view/preview available programs, a custom media source for requesting content for a customized news channel, the media source searching any text or metadata contained in the uploaded user generated content for pre-define identifiers, searching various internet based content sources for news and providing a customized news channel where the media guidance application filters content based on user’s preferences and interests, personalization based on user’s preferences and profile, wherein preferences may be learned by monitoring the user’s interactions with the guide, generating personalized news programs based on selected news content, and transmitting the program in response to the request.
However, Wong does not explicitly teach organized a plurality of variable duration topical sections, including a first and second section, each of the topical sections comprising a plurality of news related to their respective topic, explicit constraints comprising duration of the on-demand personalized program, the story history comprising user feedback based on an editorial categorization, story mood, and story format of each of the news items, viewing behavior comprises a correlation between sequence of varied length news items viewed by the user for each of the topical sections associated with the user identifier and frequency of news items skipped by the user for each topical section, set characteristics of the personalized news program, including an order and duration of each of the sections, a number of news contents for each of the content items based on implicit constraints and metadata, wherein the first topical section is set in the stream preceding a second topical section, a duration of the first section greater than the duration of the second section, the number of news content items of the first topical section greater than the second topical section, all based on a determination that a user has a preference for the first topic over the second topic, characteristics of the personalized news program, the selected news content sufficient to fill the duration of each topical section and user defined duration.

Brothers teaches content portions of a certain length or duration, a context module considering context attributes to match the content characteristics for the portion and the rating or feedback of users regarding the item/specific portion, a data store for storing information related to each item including feedback, characteristics associated with item portions described by a word, phrase, or narrative entry, such as “inspiring speech”, identifying mood of item portions, wherein the portions may include digital content, audio books, spoken word audio recordings, electronic books, videos, podcasts, games, or other types.
However, Brothers does not explicitly teach organized a plurality of variable duration topical sections, including a first and second section, each of the topical sections comprising a plurality of news related to their respective topic, viewing behavior comprises a correlation between sequence of varied length news items viewed by the user for each of the topical sections associated with the user identifier and frequency of news items skipped by the user for each topical section, set characteristics of the personalized news program, including an order and duration of each of the sections, a number of news contents for each of the content items based on implicit constraints and metadata, wherein the first topical section is set in the stream preceding a second topical section, a duration of the first section greater than the duration of the second section, the number of news content items of the first topical section greater than the second topical section, all based on a determination that a user has a preference for the first topic over the second topic, characteristics of the personalized news program, the selected news content sufficient to fill the duration of each topical section and user defined duration.

Basra teaches a remote server adding an entry to behavior information and/or update behavior information after every trick play requested, the entry of trick play including a type of trick play requested during playback (e.g. fast forward), and the period of time that elapsed before the user requested the return to playback.
However, Basra does not explicitly teach organized a plurality of variable duration topical sections, including a first and second section, each of the topical sections comprising a plurality of news related to their respective topic, set characteristics of the personalized news program, including an order and duration of each of the sections, a number of news contents for each of the content items based on implicit constraints and metadata, wherein the first topical section is set in the stream preceding a second topical section, a duration of the first section greater than the duration of the second section, the number of news content items of the first topical section greater than the second topical section, all based on a determination that a user has a preference for the first topic over the second topic, characteristics of the personalized news program, the selected news content sufficient to fill the duration of each topical section and user defined duration.

With respect to claim 20, the prior art of record fails to disclose singly or in combination or render obvious A method comprising: 
executing, at a computing device having a multi-point touch screen and a processor, a media viewing application that provides personalized on-demand viewing functionality; 
while the media viewing application is executing, displaying a Graphical User Interface (GUI) on the multi-point touch screen, the GUI having a first media viewing portion and a plurality of graphically depicted media controls including graphically depicted sliders, buttons, and/or dials; Application No. 14/854,104 Page 9 of 18 
while the media viewing application is executing, transmitting a request to an on-demand personalized media server to generate an on-demand personalized news program, the request including a user identifier; 
while the media viewing application is executing, receiving a content stream from the on-demand personalized media server comprising metadata associated with content, said content stream based and explicit constraints associated with the user identifier, wherein one of the explicit constraints comprises a duration for the on-demand personalized news program organized in a plurality of variable duration topical sections, including a first topical section and a second topical section, each of the topical sections comprising a plurality of news content items relating to the topical section, 
wherein the implicit constraints comprises a viewing behavior and a story history for the user identifier, the viewing behavior further comprises a correlation between a sequence of varied length news story items viewed by a user for each of the plurality of topical sections associated with the user identifier and a frequency of news story items skipped by the user for each of the plurality of topical sections, the content stream comprising a plurality of associated news content items and advertisement content to form a personalized news program, the story history further comprising user feedback based on an editorial categorization, a story mood and a story format of each of the varied length news story items; 
setting characteristics of the on-demand personalized news program, including an order and duration for each of the plurality of the topical sections, and a number of news contents for each of the plurality of news content items based on the implicit constraints, and metadata associated with the news content items, Application No. 14/854,104 Page 10 of 18 
wherein the first topical section is set in the content stream preceding the second topical section, a duration of the first topical section is greater than a duration of the second topical section, and a number of news content items in the first topical section is greater than a number of the news content items in the second topical section, all based on a determination that a user associated with the user identifier has a preference for the first topical section over the second topical section: 
selecting content for the on-demand personalized news program for each of the topical sections based on the explicit constraints, the implicit constraints, and metadata associated with the news content, and the characteristics of the on-demand personalized news program, the selected news content sufficient to fill the duration of each of the topical sections and the user defined duration of the on-demand personalized news program: 
generating the on-demand personalized news program based on the selected news content; and 
while the media viewing application is executing, displaying a first item of the plurality of associated news content items and advertisement content through first media viewing portion of the GUI for display on the multi-point touch screen of the computing device according to the characteristics of the on-demand personalized news program.
Wong et al. (US 20140201780), and further in view of Brothers et al (US 9678637), and Basra et al. (US 20120243850) are the closest prior art relating to the applicant’s claimed invention.

Wong teaches a user input interface such as a touch screen, a media guidance application also provides access to non-linear programming, populating custom media source with user-generated content from the media source that matches the interests of the user indicated by the user’s profile, grid program listing with a video region that allows a user to view/preview available programs, a custom media source for requesting content for a customized news channel, the media source searching any text or metadata contained in the uploaded user generated content for pre-define identifiers, searching various internet based content sources for news and providing a customized news channel where the media guidance application filters content based on user’s preferences and interests, personalization based on user’s preferences and profile, wherein preferences may be learned by monitoring the user’s interactions with the guide, generating personalized news programs based on selected news content, and transmitting the program in response to the request.
However, Wong does not explicitly teach organized a plurality of variable duration topical sections, including a first and second section, each of the topical sections comprising a plurality of news related to their respective topic, explicit constraints comprising duration of the on-demand personalized program, the story history comprising user feedback based on an editorial categorization, story mood, and story format of each of the news items, viewing behavior comprises a correlation between sequence of varied length news items viewed by the user for each of the topical sections associated with the user identifier and frequency of news items skipped by the user for each topical section, set characteristics of the personalized news program, including an order and duration of each of the sections, a number of news contents for each of the content items based on implicit constraints and metadata, wherein the first topical section is set in the stream preceding a second topical section, a duration of the first section greater than the duration of the second section, the number of news content items of the first topical section greater than the second topical section, all based on a determination that a user has a preference for the first topic over the second topic, characteristics of the personalized news program, the selected news content sufficient to fill the duration of each topical section and user defined duration.

Brothers teaches content portions of a certain length or duration, a context module considering context attributes to match the content characteristics for the portion and the rating or feedback of users regarding the item/specific portion, a data store for storing information related to each item including feedback, characteristics associated with item portions described by a word, phrase, or narrative entry, such as “inspiring speech”, identifying mood of item portions, wherein the portions may include digital content, audio books, spoken word audio recordings, electronic books, videos, podcasts, games, or other types.
However, Brothers does not explicitly teach organized a plurality of variable duration topical sections, including a first and second section, each of the topical sections comprising a plurality of news related to their respective topic, viewing behavior comprises a correlation between sequence of varied length news items viewed by the user for each of the topical sections associated with the user identifier and frequency of news items skipped by the user for each topical section, set characteristics of the personalized news program, including an order and duration of each of the sections, a number of news contents for each of the content items based on implicit constraints and metadata, wherein the first topical section is set in the stream preceding a second topical section, a duration of the first section greater than the duration of the second section, the number of news content items of the first topical section greater than the second topical section, all based on a determination that a user has a preference for the first topic over the second topic, characteristics of the personalized news program, the selected news content sufficient to fill the duration of each topical section and user defined duration.

Basra teaches a remote server adding an entry to behavior information and/or update behavior information after every trick play requested, the entry of trick play including a type of trick play requested during playback (e.g. fast forward), and the period of time that elapsed before the user requested the return to playback.
However, Basra does not explicitly teach organized a plurality of variable duration topical sections, including a first and second section, each of the topical sections comprising a plurality of news related to their respective topic, set characteristics of the personalized news program, including an order and duration of each of the sections, a number of news contents for each of the content items based on implicit constraints and metadata, wherein the first topical section is set in the stream preceding a second topical section, a duration of the first section greater than the duration of the second section, the number of news content items of the first topical section greater than the second topical section, all based on a determination that a user has a preference for the first topic over the second topic, characteristics of the personalized news program, the selected news content sufficient to fill the duration of each topical section and user defined duration.

With respect to claim 23, the prior art of record fails to disclose singly or in combination or render obvious An electronic device, comprising: 
a multi-point touch screen; 
a processor; 
a memory; and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the processor, the one or more programs including instructions for executing a media viewing application that provides personalized on-demand viewing functionality; while the media viewing application is executing, displaying a Graphical User Interface (GUI) on the multi-point touch screen, the GUI having a first media viewing portion and a plurality of graphically depicted media controls including graphically depicted sliders, buttons, and/or dials; 
while the media viewing application is executing, transmitting a request to an on-demand personalized media server to generate an on-demand personalized news program organized in a plurality of variable duration topical sections, including a first topical section and a second topical section, each of the topical sections comprising a plurality of news content items relating to the topical section, the request including a user identifier; Application No. 14/854,104 Page 12 of 18 
while the first media viewing application is executing, receiving a content stream from the on-demand personalized media server comprising metadata associated with content, said content stream based on implicit constraints associated with the user identifier and explicit constraints associated with the user identifier, and metadata associated with the content, wherein one of the explicit constraints comprises a duration for the on-demand personalized news program, 
wherein the implicit constraints comprises a viewing behavior and a story history for the user identifier, the viewing behavior further comprises a correlation between a sequence of varied length news story items viewed by a user for each of the plurality of topical sections associated with the user identifier and a frequency of news story items skipped by the user for each of the plurality of topical sections, the content stream comprising a plurality of associated news content items and advertisement content to form a personalized news program, the story history further comprising user feedback based on an editorial categorization, a story mood and a story format of each of the varied length news story items; 
wherein the on-demand personalized news program has characteristics associated therewith, including an order and duration for each of the plurality of the topical sections, and a number of news contents for each of the plurality of news content items based on the implicit constraints, and metadata associated with the news content items; 
wherein the first topical section is set in the content stream preceding the second topical section, a duration of the first topical section is greater than a duration of the second topical section, and a number of news content items in the first topical section is greater than a number of the news content items in the second topical section, all based on a determination that a user Application No. 14/854,104 Page 13 of 18 associated with the user identifier has a preference for the first topical section over the second topical section, 
wherein content for the on-demand personalized news program for each of the topical sections is selected for the content stream based on the explicit constraints, the implicit constraints, and metadata associated with the news content, and the characteristics of the on-demand personalized news program, the selected news content sufficient to fill the duration of each of the topical sections and the user defined duration of the on-demand personalized news program; and 
while the media viewing application is executing, transmitting a first news content item of the plurality of associated news content items through the first media viewing portion of the GUI for display on the multi-point touch screen of the computing device.
Wong et al. (US 20140201780), and further in view of Brothers et al (US 9678637), and Basra et al. (US 20120243850) are the closest prior art relating to the applicant’s claimed invention.

Wong teaches a user input interface such as a touch screen, a media guidance application also provides access to non-linear programming, populating custom media source with user-generated content from the media source that matches the interests of the user indicated by the user’s profile, grid program listing with a video region that allows a user to view/preview available programs, a custom media source for requesting content for a customized news channel, the media source searching any text or metadata contained in the uploaded user generated content for pre-define identifiers, searching various internet based content sources for news and providing a customized news channel where the media guidance application filters content based on user’s preferences and interests, personalization based on user’s preferences and profile, wherein preferences may be learned by monitoring the user’s interactions with the guide, generating personalized news programs based on selected news content, and transmitting the program in response to the request.
However, Wong does not explicitly teach organized a plurality of variable duration topical sections, including a first and second section, each of the topical sections comprising a plurality of news related to their respective topic, explicit constraints comprising duration of the on-demand personalized program, the story history comprising user feedback based on an editorial categorization, story mood, and story format of each of the news items, viewing behavior comprises a correlation between sequence of varied length news items viewed by the user for each of the topical sections associated with the user identifier and frequency of news items skipped by the user for each topical section, set characteristics of the personalized news program, including an order and duration of each of the sections, a number of news contents for each of the content items based on implicit constraints and metadata, wherein the first topical section is set in the stream preceding a second topical section, a duration of the first section greater than the duration of the second section, the number of news content items of the first topical section greater than the second topical section, all based on a determination that a user has a preference for the first topic over the second topic, characteristics of the personalized news program, the selected news content sufficient to fill the duration of each topical section and user defined duration.

Brothers teaches content portions of a certain length or duration, a context module considering context attributes to match the content characteristics for the portion and the rating or feedback of users regarding the item/specific portion, a data store for storing information related to each item including feedback, characteristics associated with item portions described by a word, phrase, or narrative entry, such as “inspiring speech”, identifying mood of item portions, wherein the portions may include digital content, audio books, spoken word audio recordings, electronic books, videos, podcasts, games, or other types.
However, Brothers does not explicitly teach organized a plurality of variable duration topical sections, including a first and second section, each of the topical sections comprising a plurality of news related to their respective topic, viewing behavior comprises a correlation between sequence of varied length news items viewed by the user for each of the topical sections associated with the user identifier and frequency of news items skipped by the user for each topical section, set characteristics of the personalized news program, including an order and duration of each of the sections, a number of news contents for each of the content items based on implicit constraints and metadata, wherein the first topical section is set in the stream preceding a second topical section, a duration of the first section greater than the duration of the second section, the number of news content items of the first topical section greater than the second topical section, all based on a determination that a user has a preference for the first topic over the second topic, characteristics of the personalized news program, the selected news content sufficient to fill the duration of each topical section and user defined duration.

Basra teaches a remote server adding an entry to behavior information and/or update behavior information after every trick play requested, the entry of trick play including a type of trick play requested during playback (e.g. fast forward), and the period of time that elapsed before the user requested the return to playback.
However, Basra does not explicitly teach organized a plurality of variable duration topical sections, including a first and second section, each of the topical sections comprising a plurality of news related to their respective topic, set characteristics of the personalized news program, including an order and duration of each of the sections, a number of news contents for each of the content items based on implicit constraints and metadata, wherein the first topical section is set in the stream preceding a second topical section, a duration of the first section greater than the duration of the second section, the number of news content items of the first topical section greater than the second topical section, all based on a determination that a user has a preference for the first topic over the second topic, characteristics of the personalized news program, the selected news content sufficient to fill the duration of each topical section and user defined duration.

Claims 21, 22, 24, and 25 are allowable as dependent from the allowable claims 20 and 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426